any claims raised in the documents submitted in this matter, we decline to
                exercise our original jurisdiction.   See NRS 34.160; NRS 34.170; NRS

                34.320; NRS 34.330. Accordingly, we
                            ORDER the petition DENIED.




                                                           Gibbons


                                                                 P?e,legettly
                                                                           v           , J.
                                                           Pickering



                cc: Hon. Robert W. Lane, District Judge
                     Nye County District Attorney
                     The Law Firm of Nathan L. Gent, PLLC
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I 947A